 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrimptex,Inc.andRafael Vega, Ramon M. Cuevas, Luis A.Nazario, Angel Cruz, Angel Gonzalez.Cases Nos. 24-CA-1655-1,24-CA-1655-2, 24-CA-1655-3, 24-CA-1655-4, and 24-CA-1655-5.December 16, 1963DECISION AND ORDEROn May 1, 1963, Trial Examiner James T. Barker issued his Inter-mediate Report in the above-entitled proceeding, finding that the. Re-spondent had engaged in and was engaging in certain unfair labor'practices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the In-termediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthese cases, and finds merit in the exceptions of the Respondent.Ac-cordingly, the Board adopts the findings of the Trial Examiner onlyto the extent consistent herewith.The basic issue concerns the status of the five Charging Parties.It is the General Counsel's contention that they are employees en-titled to the Act's protection.On the other hand, Respondent con-tends that they are supervisors within the meaning of the Act.As set forth in the Intermediate Report, the Respondent operatesa yarn-manufacturing plant in San German, Puerto Rico.Pelletier,the plant manager, and his assistant, Enriquez, are the top officials incharge of the plant and its day-to-day operations.During periodsof normal production, the Respondent employs approximately 25 ma-chine operators on 3 shifts, with 8 to 10 operators on each shift. Inaddition, the Respondent employed the five Charging Parties whowere classified as supervisors.In June 1959, the Respondent and International Ladies GarmentWorkers Union, AFL-CIO, herein called the Union, executed anagreement for consent election in a unit of :All production and maintenance employees employed by theCompany at its plant at San German, P.R., excluding all profes-sional and clerical employees, guards and supervisors as definedin the Act.145 NLRB No. 50. CRIMPTEX, INC.453There was some discussion at that time among representatives of Re-spondent, the Union, and a Board agent relative to the status of theCharging Parties.Ultimately, the names of the Charging Partiesdid not appear on the eligibility list agreed to by Respondent and theUnion.At least two of the Charging Parties, Vega and Cruz, in-quired of Respondent if they could vote.They received a negativereply, being told they were supervisors.The election resulted inthe Regional Director's certification of the Union in the consent unit.On November 9, 1959, the Respondent and the Union entered into acollective-bargaining contract which contained union-security anddues-check-off provisions.On November 9, 1961, the contract wasrenewed for a period of 2 years, except that certain wage rates weremodified.In July 1962, Respondent began a general layoff of employees.Byletter dated August 19, 1962, the Charging Parties, describing them-selves as "supervisors," made certain demands on the Respondent,including a demand for greater job protection.Although Respond-ent told the Charging Parties that their demands would be granted,the Respondent refused to put its consent in written form.As a re-sult, the five Charging Parties refused to return to work until thepromised benefits were reduced to writing.For their refusal to re-turn to work, the Respondent discharged all five.The complaint alleged that the five Charging Parties were a groupof unrepresented employees who, by acting in concert to present theirgrievances, constituted themselves a labor organization; and that Re-spondent violated the Act by discharging and refusing to reinstatethese employees because of their concerted activity.The Trial Ex-aminer found that the five Charging Parties were employees whoacted as "leadmen"; and therefore, by discharging, and by failing toreinstate, the Charging Parties because of their concerted activity,Respondent violated Section 8(a) (1) and (3) of the Act. In its ex-ceptions, Respondent contends,inter alia,that the Trial Examinererred in failing to find that the Charging Parties were supervisors.We find merit in Respondent's position.As noted above, the names of the five Charging Parties did notappear on the eligibility list used in the 1959 election, the Union ap-parently agreeing with the Respondent as to the excluded status ofthese individuals.The Charging Parties themselves evidently ac-cepted Respondent's statement prior to the election, that their exclu-sion was based on the fact they were considered supervisors, for itdoes not appear that they took any further action in the matter.Since the election, the Respondent and the Union have treated theCharging Parties as being outside the production and maintenanceunit.They have twice negotiated bargaining contracts, but the recorddoes not show that the Union at any time sought to include the Charg- 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDing Parties within the scope of the contracts.The contracts' duescheckoff and union-security provisions were never applied to theCharging Parties, and they never joined the Union during theiremploy.Moreover, the Respondent has treated them differently inthat they have attended the supervisors' meetings and a Christmasparty given only for supervisors. In addition, they have receiveda bonus not given to the production employees and, at all times,have received a higher hourly rate of pay than the machine operators.As recognized by the Trial Examiner, it is the duties of theCharging Parties, rather than their formal classification, which aredeterminative as to their supervisory status under the Act.However,unlike the Trial Examiner, we find on the basis of the record thatthe Charging Parties did possess the indicia of supervisory authority.Thus, their duties included not only the maintenance and repair ofmachinery, but also the overseeing, on a regular basis, of the workof the machine operators. In this capacity, they were required tocheck the quality of the work produced by the machine operators, andthey were responsible for seeing that the orders of Plant ManagerPelletier and his assistant, Enriquez, were carried out.The Charging Parties had additional supervisory duties, as evi-denced by certain company rules that Respondent displayed on theemployee bulletin board for a number of years. These rules requiredall employees to secure permission from their supervisor when absent,report immediately to their supervisor when late, abide by instruc-tions issued by their supervisors, and receive permission of their super-visor when in doubt as to job standards. The rules also forbadepetitions or solicitations without supervisory permission.The TrialExaminer found that these rules clothed the Charging Parties withapparent supervisory authority, but found the rules not persuasivebecause of his conclusion that they were not followed in practice.Contrary to the Trial Examiner, we find that these rules are persuasiveevidence of the Charging Parties' supervisory authority and thatthey were followed.Thus, the many "Supervisors' Absentee Reports"introduced in evidence, which were signed by the Charging Parties,show that employees did report to their supervisors, i.e., the ChargingParties, when late or absent.These reports also show that employeesoften gave the Charging Parties excuses or reasons for their latenessor absence.There is also evidence that the Charging Parties made effectiverecommendations with respect to the discharge of employees.Accord-ing to Charging Party Gonzalez, employee Rosario was dischargedbecause Rosario "incurred in an act of discipline" and "was very un-disciplined" and "rancourous" [sic] to Gonzalez.Though the latterwas unable to remember whether he recommended in so many wordsthat Rosario be discharged, he recalled sending him home before his CRIMPTEX, INC.-455shift was over.The evidence pertaining to the discharge of anotheremployee, Collado, shows that Charging Party Vega called Collado'sattention to the fact that he was spending too much time in the wash-room.When his shift was over at midnight, Collado assaulted Vega.The next day, Vega reported the incident to Plant Manager Pelletierand as a result of Vega's report, Collado was discharged.Pelletiertestified that both employee discharges resulted from the recommen-dations of the Charging Parties involved.We note finally that, were we not to find the Charging Parties tobe supervisors, 9 to 11 employees would have been working 2 nightshifts and weekends without responsible supervisory direction.In view of the foregoing, and the entire record, we find that theCharging Parties responsibly directed the work of employees, andeffectively recommended disciplinary action with respect to them.Weconclude, therefore, that the Charging Parties were supervisors withinthe meaning of Section 2 (11) of the Act, and not employees entitledto the protection of the Act.'Accordingly, we shall dismiss thecomplaint.[The Boarddismissedthe complaint.]MEMBER BROWN, dissenting :For the reasons set forth in the Intermediate Report, I would adoptthe findings, conclusions, and recommendations of the Trial Examiner.1 See, for example, CGsbbsAutomatic Division, Pierce Industries, Inc,129 NLRB 196;Leonard Niederriter Company, Inc.,130 NLRB 113; andSouthwest Shoe Exchange Com-pany,136 NLRB 247INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon separate charges filed on October 2, 1962, by Rafael Vega, Ramon M.Cuevas, and Luis A. Nazario, individuals, and separate charges filed on November 8,1962, by Angel Cruz and Angel Gonzalez, individuals, all of whom are hereinaftersometimes referred to as the Charging Parties, the Acting Regional Director of theNational Labor Relations Board for the Twenty-fourth Region on November 20,1962, issued a complaint against Crimptex, Inc., herein referred to as Respondent,alleging violations of Section 8(a) (1) and (3) of the National Labor Relations Act,hereinafter called the Act. In its duly filed answer, Respondent admitted certainallegations of the complaint but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner James T. BarkeratMayaguez, Puerto Rico, on January 28 through 31, 1963, and on February 1, 1963.All parties were represented at the hearing and were afforded full opportunity to beheard, to introduce relevant evidence, to present oral argument, and to file briefs withme.The General Counsel presented oral argument and thereafter on March 27,1963, the Respondent filed a brief with me.Upon consideration of the entire record and the brief of the Respondent, andupon my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material herein,a Puerto Rico corporationwithitsprincipal office and place of business at San German,Puerto Rico, where 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDit is engaged in the manufacture of yarn.During the 12 months immediately pre-ceding the issuance of the complaint herein,Respondent in the course and conductof its business operations purchased and had shipped directly to it from placeslocated outside the Commonwealth of Puerto Rico, goods and merchandise valuedin excess of $50,000; and, during said period, shipped products outside the Common-wealth of Puerto Rico valuedin excessof $50,000.Upon these admitted facts, I find that Respondent is engaged in commerce withinthe meaning of Section 2 (6) and(7) of the Act.II.THE UNFAIR LABOR PRACTICESThe General Counsel contends that: the five Charging Parties, employees of theRespondent,at all times material herein,have been a group of unrepresentedemployees who, by agreement between the Respondent and the International LadiesGarment Workers Union, AFL-CIO, were not included in a production and mainte-nance unit of employees working at Respondent's plant in San German, Puerto Rico;on or about August 19, 1962, the Charging Parties, acting in concert to representtheir collective and individual interest, requested Respondent to discuss economicdemands, working conditions,and grievances affecting their collective as well asindividual interests as employees of Respondent; by such joint action the five em-ployees constituted themselves a labor organization within the meaning of the Act;on specific dates thereafter, the Respondent did recognize and deal with said em-ployees collectively with regard to their wages, hours, and working conditions; onor about September 10, 1962, the Charging Parties, acting in concert to promotetheir collective and individual interests as employees of Respondent, declared astrike against Respondent and as a result thereof Respondent,on September 13,discharged all of said employees because of their refusal to return to work whenordered to do so by the Respondent, and since that date, Respondent has failed andrefused to reinstate said employees to their jobs although they have made repeatedand unconditional requests that they be reinstated.The General Counsel contendsthatRespondent'saction is violative of Section 8(a)(1) and, alternatively, ofSection 8(a)(3) and (1) of the Act.The Respondent on the other hand contends principally that (a) the five Charg-ing Parties are supervisors within the meaning of the Act; (b) they did not anddo not constitute a residual group of employees within the meaning of Board prece-dent;(c) the mere fact that they acted in concert in presenting common demandsdid not constitute them a labor organization;and (d)their discharge was for causefor failing to respond to and avail themselves of proffered employment subsequentto the cessation of the strike which,Respondent asserts, was at all times materialeconomic in nature.'A. Background1.The operations of RespondentRespondent commenced operations at its San German,Puerto Rico,plant inMay 1958.Atall times pertinentHenryPelletier has been plant manager andHenry Enriquez has been assistant manager.Their hours of work at the plant arefrom 8 a m. to 5 or 6 p.m weekdays.In times of normal production,25 machineoperators are employed who operate the 11 machine units used in the productionof Banlon,Respondent'sprincipal product.These employees work three 8-hourshifts, the first shift starting at midnight and running until 8 a.m., the second from8 a.m. until 4 p.m., and the third from 4 p.m. until midnight.Eight to ten machineoperators are employed on a rotating basis on each shift.During the 8 a.m. to4 p.m. shift,two maintenance mechanics are employed in the machine shop.2 Itwas in this capacity that Angel Gonzalez,one of the Charging Parties,was employedat times pertinent hereinIn addition,at times material the Respondent employedthe four other Charging Parties in a capacity which the General Counsel contendswas nonsupervisory and which the Respondent,to the contrary,contends was super-1 Rejected Is Respondent's further contention that there is a substantial variance be-tween the original charges and the complaint hereinN L It.B v. Fant Milling Company,360 U S 301.2The foregoing Is predicated upon the credited testimony of Pelletier. Angel Gonzalez,and Johnny Echevarria. CRIMPTEX, INC.457visory.3Angel Gonzalez credibly testified, and it is undisputed, that before histransfer to the machine shop on the second shift, he substituted, as required, for oneor the other of the Charging Parties during times pertinent to this proceeding, andit is for this reason that Respondent contends that Gonzalez was a supervisor withinthe meaning of the Act.2.The certified bargaining unitThe parties stipulated and the documents of record reveal that on June 25, 1959,Respondent and the International Ladies Garment Workers Union, AFL-CIO,executed an agreement for consent election to be conducted in a unit described asfollows:All production and maintenance employees employed by the Company at itsplant at San German, P.R., excluding all professional and clerical employees,guards and supervisors as defined in the Act.Pursuant thereto an election was held on July 2, 1959, among the employees inthe agreed appropriate unit and as a result thereof the International Ladies GarmentWorkers Union, AFL-CIO, hereinafter called the Union, on July 13, 1959, wasduly certified by the Regional Director for the Twenty-fourth Region as theircollective-bargaining representative.The Union remained at the time of the hear-ing the bargaining representative for the production and maintenance employees ofRespondent.It is further undisputed that the Charging Parties' names did not appear on theeligibility list used in conjunction with the aforesaid July 2, 1959, election, and thatbefore their respective terminations, they had not been included in the collective-bargaining unit represented by the Union.B. The supervisory question1.The settingDuring the months immediately preceding their respective terminations, the Charg-ing Parties Vega, Cuevas, Nazario, and Cruz were employed in a job classifica-tion "supervisor," so designated by Respondent and accepted by the incumbentsthemselves .4However, it is fundamental doctrine that the mere title does not3The Respondent contends that because the five Charging Parties were "excluded fromthe appropriate unit determined in Case No. 24-RC-1229," which determination was"accepted by the Board," the Board is estopped from finding the Charging Parties are notsupervisors within the meaning of the Act. This contention is based, in sum, upon recordevidence (more fully set outsnfia)to the effect that at the time the Union filed its repre-sentation petition in the above-referred-to representation case, an agent of the Board in-quired as to the duties of the five ; that Respondent took the position they were "part ofthe management" ; that the Union did not seek to have them included in the unit, and thatpursuant to the agreement of the parties the five were excluded from the unit and didnot vote in the election subsequently held.This is but the reverse facet of the contentionadvanced inValentine Sugars, Inc.,102 NLRB 313, 314 at footnote 3, and there rejectedby the BoardThere the Board observed.The decision to allow these alleged supervisors to vote was the result of an agree-ment between the parties settling their differences as to the voting eligibility of 'cer-tain employeesMerely consenting that alleged supervisors be allowed to vote is nota determination of their status by the BoardSo, here, merely because Respondent and the Union (not here joined as a party) in anearlier representation proceeding agreed to exclude the Charging Parties from the collective-bargaining unit subsequently certified by the Regional Director does not determine thequestion raised as to their supervisory status in the instant unfair labor practice proceed-ing, nor does it act as an estoppel against the Board, or preclude ade novodeterminationhere4Much evidence was adduced at the hearing on the issue of whether the Charging Partieswere employed in the classification "maintenance mechanics" or "supervisors."Consider-ing the references of the Charging Parties to themselves as "supervisors" in their writtencommunication with management (hereinafter considered) and the similar designationson reports which they filled out and executed, I conclude and find that at times materialherein the five Charging Parties worked in a job category designated "supervisor" and not,as they contend, in the job category "maintenance mechanic." 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablish supervisory status but rather it is the duties and authorities of the individ-uals employed therein that do .5At times material the four Charging Parties referred to above were assigned on arotating basis to duties on each of the three operating shifts.Similarly, and also ona rotating basis, they performed duties in the machine shop during the second, or8 a.m. to 4 p.m. shift.On weekdays during the hours from approximately 8 a.m.until 5 or 6 p.m., Plant Manager Pelletier and/or his assistant, Henry Enriquez,were on duty in the plant, and it is from them that the Charging Parties took theirdirection and instruction during those hours.However, after 5 or 6 p.m. and onweekends and holidays, neither Pelletier nor Enriquez was in attendance at theplant on a continuing basis, but only at such frequent but unscheduled occasions asthey would make their unannounced appearance; or at such times as Pelletier wouldcome to the plant pursuant to a telephone request of or message from one of theCharging Parties.6Itwas during nighttime hours and on weekends and holidays,if at all, that the Charging Parties performed duties which would constitute themsupervisors within the meaning of Section 2 (11) of the Act.2.The dutiesBefore operations commenced at the San German plant in 1958, Vega, Gonzalez,and Cruz attended a course in the United States where they were trained in theoperation and maintenance of the machinery to be used by Respondent in its SanGerman plant.Thereafter they returned to Puerto Rico and after operations com-menced at the plant assisted in training production employees in the operation ofproduction machinery?In the capacity in which they served in the months preceding their respectiveterminations Vega, Cuevas, Nazario, and Cruz repaired,adjusted,maintained, andserviced production machinery and parts, and daily during the operators' relief andhalf-hour lunch periods they performed production tasks, substituting for the opera-tors.8During the course of any of the three shifts, if a defect occurred in theoperation or production of a machine,the operator contacted the "supervisor"whose task it was to remedy the defect through repair.9 In the event they wereunable because of lack of skill or knowledge to accomplish a given repair task, the"supervisor"received the assistance of Plant Manager Pelletier.If this occurred atnight or during the weekends the "supervisor" would contact Pelletier at home bytelephone and he would come to the plant to assist in making the necessary repairs.'°According to the undisputed testimony of Pelletier the "supervisors"spent an un-defined portion of their time moving from machine to machine checking the qualityof work being produced by the operators.During those portions of the first andthird shifts and on weekends when neither Pelletier nor Enriquez was in the plant,the "supervisors"were the highest paid personnel on duty."The operators carriedon their tasks pursuant to a predetermined written schedule prepared in advanceby Pelletier;suchmodifying instructions as were also prepared by Pelletier or5 N.L.R B. v. Quincy Steel Casting Co.,Inc.,200 F 2d 293 (CA.1) ;Red Star Expres8Lines of Auburn,Inc v. NL.R.B.,196 F. 2d78 (,C.A2) ;Cinch Manufacturing Corpora-tion,98 NLRB 781.O The foregoing is based on a composite of the credited testimony of Pelletier, Cruz,Gonzalez, Vega, Carlo, and Mojica. I credit Pelletier to the effect that he made suchvisits but do not credit his testimony that his Saturday visits were occasional and thatSunday visits may have been spaced 2 months apart.While the employee witnesses vari-ously fixed the interval between visits by management,their testimony reasonably inter-preted established that the visits were frequent7'Theforegoing is based on a composite of the credited testimony of Pelletier,Cruz, andGonzalez.Pelletier testified that Vega, Gonzalez, and Cruz received training in super-vision through this course but the record is devoid of evidence detailing the type of super-visory training, if any, they may have received'The credited testimony of Pelletier, Padovani, Carlo, Angel Cruz, Rafael Vega, andAngel Gonzalez"The credited testimony of Padovani, Echevarria, Carlo, and Gonzalez10The credited testimony of Pelletier, Gonzalez, and CarloBenito Santiago who servedin the job category "supervisor" during the 4 months preceding the hearing also testifiedhe similarly actedThe credited testimony of Pelletier and CarloThe exact pay differential is notspecified in the record CRIMPTEX, INC.459Enriquez and called to their attention by the "supervisors"; or such oral instructionsas were passed on to them by word of mouth from the operator whom they relieved.12The "supervisors" assisted operators in making such changes in material or ma-chines as were necessary to comply withanymodifying instructions given to theoperators by Pelletier or Enriquez.13The "supervisors" also signed as "supervisors"time charts which showed the hour when the machine was started, when it wasshut down, when it was doffed, and the number of plies of yarn the machine wasrunning.Both the "supervisor" and the operator would initial the entries.14 Inthe event an operator did not report to work at all during the evening hours or onweekends and holidays, the "supervisor" would report this by telephone to Pelletier 15who either obtained a replacement or ordered an adjustment in operations, instruct-ing the "supervisor"in the manner of accomplishing this.16 If an operator becameillduring the night so that he was required to leave the plant, he informed the"supervisor," who would sometimes telephone Pelletier for instruction.On otheroccasions the "supervisor" would merely substitute for the operator if he had noother more pressing tasks to perform. If, however, there was no one available tooperate the machines, and the job being performed was not an important one ascategorized in advance by management, the machine was shut down.17 In thislatter situation, the "supervisor" lacked authority to order an ill employee to stayon the job, or to exercise in any way his independent judgment as to the validityof the operator's reason for leaving his work.18The "supervisors" had responsi-bility to see that operators were at their work stations and to find out why they werenot.However, they lacked authority to discipline independently such employees orto take corrective action, and were expected merely to report any transgression,indolence, or neglect to Pelletier through the device of a written report.19The"supervisors"reported all lateness and absences to Pelletier on a form designated"supervisors absentee report," indicating whether the lateness or absence was withor without prior notice, and checking the reasons therefor29On the basis of thesereports and an independent investigation of his own, Pelletier would take appro-priate action,discussingthe matter with representatives of the Union pursuant to12The credited testimony of Rafael Vega, Cruz, Gonzalez, Echevarria, Mojico, andSantiago13The credited testimony of Cruz14The credited testimony of Nazarlo and Santiago11The credited testimony of Cruz, Rafael Vega, and Padovani16The credited testimony of Rafael Vega and Padovani17 The credited testimony of Padovani,Rafael Vega, Cruz, Gonzalez,Enriquez, and Carlo.18The credited testimony of Cruz, Enriquez, and Rafael Vega.19The credited testimony of Cruz, Gonzalez, Rafael Vega, and Carlo.The credited testi-mony of Santiago that he had the responsibility of seeing that operators attended theirwork did not reveal any independent disciplinary authority.11The credited testimony of Cruz, Gonzalez, Rafael Vega, and CarloSantiago crediblytestified that he similarly had this responsibility during his 4-month tenure as a"supervisor "I have weighed the further testimony of Benito Santiago that after assuming the posi-tion of a "supervisor" he sent employee Mojica home 2 hours before the end of the nightshift because Mojica had 'been sleeping on the job.Mojica admitted that he left work asinstructed by Santiago but testified that he did so because he was ill. I do not resolve thisapparent conflict for it was not shown by Respondent that the Charging Parties possessedduring the term of their employment the same authority as that Santiago claimed forhimself.Although Santiago testified his duties as a "supervisor" were the same as thoseof the Charging Parties, this was conjecture on his part based on limited observationFor this reason, and considering the absence of other evidence showing the ChargingParties possessed authority to discipline and suspend employees, I do not consider theMojica incident sufficient alone to establish that they did.Further, Santiago's testimonythat he "permitted" Mojica to absent himself from work to attend and testify at theinstant hearing was clearly ministerial and not discretionary. In addition, relating to thestatus of the Charging Parties, Santiago's bare assertion that he "supervised" machineoperators during times he served as a "supervisor" subsequent to the termination of theCharging Parties was unsupported by specifics and is accordingly given no weight in re-solving the supervisory issue.Nor am I able to credit the testimony of Elado Montaldo relating to the duties of in-dividuals employed in the job category of "supervisor."As I observed his testimony atthe hearing he manifested an attitude of levity and evasion which, when considered to-gether with his general demeanor as he testified, rendered his testimony untrustworthy 460DECISIONS OF NATIONALLABOR RELATIONS BOARDthe grievance machinery of the collective-bargaining contract covering the productionand maintenance employees.21As is apparent from their August 19 letter to Pelletier, considered below, andtheir credited testimony at the hearing, the Charging Parties were left unapprisedby management concerning the extent, if any, of their actual supervisory authority.Further, the credited testimony of Padovani, Echevarria, and Carlo reveals thatthose employees did not consider the Charging Parties to be their "supervisors" or"bosses."3.ConclusionThere is no evidence that the "supervisors" possess or exercise any of the statutoryindicia of supervision.Pelletier testified that they had authority to resolve minordisputes among employees but the only incident to which he alluded revealed thatno independent action was taken, but rather that Angel Cruz, the "supervisor"involved, sought Pelletier's intervention in the incident in order to achieve a resolu-tion thereof.Pelletier's testimony as to the alleged authority of "supervisors" toresolveminor disputes has no other record support.Although Pelletier testifiedthat the "supervisors" could effectively recommend hires such specific recommen-dations as he testified to appear to have occurred at or near the time Respondentcommenced operations several years ago; and it is not shown whether the recom-mendations of the five alleged supervisors were given weight by Respondent, orwhether their recommendations were of more significance than those of other em-ployees.There is no substantial evidence of the authority of "supervisors" to effec-tively recommend the discharge of employees.The evidence pertaining to the dis-charge of Collado by management following a report from "supervisor" Vega (whohad been assaulted by Collado) reveals Vega reported this incident to his superiorand the assault constituted Collado's second offense. It is clear that the dischargeresulted from a decision of management predicated not on any recommendationsof Vega, but solely upon the nature of Collado's conduct. Similarly, the dischargeof Rosario, in which "supervisor" Gonzalez played a role, resulted from an inde-pendent determination of management based solely on Rosario's conduct and notfrom any recommendation of Gonzalez.Nor does this incident suggest that Gon-zalez, and thus the other "supervisors," had authority to suspend employees. In send-ing Rosario home in midshift, Gonzalez was merely carrying out a specific instructionrelating to this employee and was not acting pursuant to a general grant of authorityto suspend employees.From the foregoing it is apparent that Respondent has endowed the "supervisors"with status sufficient to cause rank-and-file machine operators to look to them forroutine guidance in accomplishing work tasks and meeting schedules that have beenpredetermined by management.However, it is equally apparent that the relation-ship that exists between the machine operators and the five Charging Parties wasthat of a less skilled to a more skilled employee; and not that of a rank-and-fileemployee to a statutory supervisor.During those periods when neither Pelletiernor Enriquez was present in the plant the "supervisors" carried out only routine di-rections of the work of the machine operators and they did not exercise independentjudgment in carrying forward the prescribed work but were required to consultwith and seek instructions from their superiors, Pelletier or Enriquez, beforeeffectuating a departure from the planned production routine.The 8 to 10 operators who during the nighttime hours and on weekends were leftwithout immediate supervision were subject to the disciplinary effects arising fromthe expectation and anticipation of frequent but unscheduled visits by the plant man-ager or his assistants, the immediate availability of the latter to resolve work anddisciplinary problems, and the information supplied management through the deviceof the "supervisors" reports. In rendering these reports the "supervisors" servedasmere conduits of information, for they lacked authority to take effective actionaffecting the work status of the operators.Their reporting function was essentiallyclerical in nature and their reports are always subject to independent investigation.In the unusual circumstances here found I conclude and find that the "supervisors,"so-called, are not supervisors within the meaning of the Act but are mere leadmen.21The credited testimony of Pelletier and Cruz. CRIMPTEX, INC.461The fact that written rules of Respondent 22 clothed them with apparent supervisoryauthority is not persuasive because these rules are not followed in practice.More-over, of no controlling significance either is the fact as established by uncontrovertedand credited testimony that the five Charging Parties attend infrequent "supervisors"meetings; attended a Christmas party given for "supervisors"; during one recentyear received a bonus not given to machine operators; receive a higher rate ofhourly pay; and on occasions see that operators are supplied with necessary ma-terials.While these factors differentiate them from the machine operators, theseoccurrences are wholly consistent with their status as leadmen.As the evidence doesnot establish that the five Charging Parties possessed or exercised the authority of asupervisor, I find that they were not supervisors within the meaning of Section 2 (11)of the Act.23C. The alleged concerted and union activitiesDuring the month of July 1962, Respondent's operations entered a seasonal lulland for a time production was on the basis of a 2- or 3-day workweek, until it haltedcompletely, at which time all personnel were laid off including the five ChargingParties.24Itwas during this period of layoff that the five Charging Parties byletter of August 19, 1962, addressed to and received by Henry Pelletier, jointlydemanded, on their own behalf only, a management clarification of their authorityand responsibilities as "supervisors"; increased salaries; improved vacations and sickleave benefits; and assurances against periodic layoffs.The letter was executedby each of the five Charging Parties. Pelletier responded to this letter on Au-gust 21, 1962, acknowledging receipt thereof and informing the Charging Partiesthat their letter had been referred to the president of the Company (who washeadquartered in the State of Rhode Island) and assuring them that upon receipt ofinstructions "you will properly be called for a meeting, to have further discussionson the matter of your request."Thereafter, Pelletier received telephonic instructions concerning the matter fromRespondent President Benoit.As a result, Pelletier met with the Charging Partiesat his office on September 7, and thereafter on September 8 and 10, respectively.Henry Enriquez, Pelletier's assistant, attended the first meeting.Each of the fiveCharging Parties was present at the first meeting, and all, except Cruz who did notattend the September 10 meeting, were in attendance at the two subsequent meetings.At the first meeting on September 7 Pelletier discussed with the five employeestheir demands.Pelletier offered the employees 2 weeks' vacation in lieu of 14/z,15 days' sick pay, and 3 or 4 days guaranteed pay during slack periods.He furtherrequested them to return to work as production orders had increased and he neededtheir services.The five employees indicated their acceptance of the wage, vaca-tion, and sick benefits offer but demanded, as a condition of their return to work,a guarantee of a 5-day workweek during slack periods, and further that the benefitsorally promised be put "in writing."Pelletier refused to accept these demands.When the first meeting ended after approximately an hour's discussion the partieswere in disagreement only on the latter point.Pelletier suggested a meeting for thenext day.The second meeting was much like the first but the parties were unable to agreeon the demand of the five Charging Parties that the terms agreed upon be reducedto writing 25The parties met again on September 10 pursuant to Pelletier's suggestionDur-ing the discussion that followed the employees showed Pelletier a copy of a letterthey had written to President Benoit.This letter had been written on September 9and was executed by the five Charging Parties.Enclosed therein was a copy oftheirAugust 19 letter to Pelletier.The letter stated, in substance, that they had22Company rules at all times pertinent on display on the employee bulletin board statethat employees are required to have permission from their supervisors whenever necessaryto be absent from work ; require late employees to report immediately to their super-visors, forbid the removal of company property from the premises without permission ofthe supervisor, require all employees to abide by instructions issued by their supervisor;admonish employees who entertain doubt as to job standards to consult with their super-visors ; and forbid petitions or solicitations without supervisory permissionw SeeLindsay Newspapers, Inc,130 NLRB 680;Warren Petroleum Corporation,120NLRB 370; ef.Remington Rand Corporation,141 NLRB 1052.24The parties stipulated that the last days on which the respective Charging Partieswere employed were as follows: Gonzalez, August 17; Cruz, August 24, Nazario, Septem-ber 1 ; Vega, August 30; and Cuevas, September 825The foregoing is predicated primarily upon the credited testimony of Pelletier as sup-ported in essential aspects by the credited testimony of Gonzalez and Cruz. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot received assurances sufficient from Pelletier to meet their demands and informedPresident Benoit that they intended "to stay out of work" until they received aformal and satisfactory answer to their August 19 letter.Upon being shown theletter Pelletier said "that is the best thing you can do; let's wait, then, in answerto that letter." 26At the meeting Pelletier demanded that the five Charging Partiesreturn to work but he refused to reduce the terms of the oral agreement to writingAs had the two previous meetings, the September 10 meeting ended with the partiesdeadlocked over this issue 27Pelletier credibly testified, in substance, that he sug-gested to the five employees that they resume work on the basis of the benefitsorally granted and that they later appraise their demand for written terms in light ofPresident Benoit's expected response to their September 9 letter.The employeeswere adamant in their refusal, however.The following day, September 11, Respondent sent a telegram to Rafael Vegawhich Vega received and which read as follows-This is to confirm personal notice given you yesterday to report to your jobin Crimptex on the 8 a.m. shift tomorrow Wednesday.CRIMPTEX INC.Each of the other four employees on September 11 was sent and received a tele-gram identical in all respects except for the reporting time.28That afternoon after the telegram had been sent by Pelletier but before it hadbeen received by Gonzalez, Gonzalez was asked to report to Pelletier at his office,and did so. Pelletier was absent but Gonzalez spoke with Enriquez.Gonzalezcredibly testified concerning the conversation as follows:I asked about the Manager, Mr. Pelletier, and he answered that he was not in.I asked what they wanted me for and what purpose.And he said they wantedto talk to me personally, that he would tell me what he had to tell me on behalfof the company.He said that the company had given me 24 hours to return to work.To thecontrary, I was fired at the end of those 24 hours, but that if I returned, I couldcontinue working always for the company amicably.I said to him "And my four co-workers, are they going to also return?"He said, "If they want to return, they can return, but we demand from youto return and not to bother about the rest."I answered, "If we all return united and with the demands we have beenoffered in writing, we would return the following day, but alone, I was notreturning."Cruz credibly testified that on the same day he was similarly contacted at homeby Pelletier and Enriquez who asked Cruz, in substance, why he did not go towork and "forget about the rest."Cruz answered "that if [Pelletier] was interestedin talking personally to each individual, as he told me, why didn't he organize agroup and talk to us?" Pelletier and Enriquez also spoke with Nazario and Cruztogether on September 11, telling them "to forget about the rest and go back towork."They answered that they could not give Pelletier an answer unless "thewhole group were present," and unless reinstatement was offered the "whole group." 29That evening the five employees went to the plant and spoke with Pelletier.Theemployees reiterated their demand that the terms agreed to orally be "put in writing"but Pelletier refused3oOn September 13, Respondent sent the following letter, which was identical intext except for reporting times, to each of the five employees:On three occasions, on the 7th, the 8th and 10th of the current month ofSeptember, I personally notified you, in my capacity as Manager of Crimptex,Inc. of San German, that this factory was resuming operations and that youshould have reported to work.On the 11th of this month I again ratified bytelegram sent to you through the telegraph office of San German that youshould have reported to your work on the 8:00 A.M. shift.26The foregoing is prediacted upon the credited testimony of Angel Cruz27 The credited testimony of Cruz and Pelletier28They were to report on September 12, 'Cruz on the midnight shift commencing at12 p in ; Cuevas and Gonzalez at 8 a in ; and Nazarlo, at 4 p m.29The foregoing is predicated upon the credited testimony of Vega as supported inessential aspects by Nazario and Pelletier.30The credited testimony of Vega and Gonzalez. Pelletier's testimony is not to the con-trary but places this meeting on the morning of September 11.He admitted, however, hisrecollection on this score was not clearAccordingly, I find that the meeting took placeon the evening of September 10. CRIMPTEX, INC.463Since the day of September 13 has gone by without you having reported towork, notwithstanding the notices given to you nor you having informed anyimpossibility to do so I understand your not having reported to work demon-strates ,that you are not interested in continuing working for this company.Very truly yours,CRIMPTEX, INC.On September 14 the five employees sent a letter to Pelletier responding to hisletter of the previous day.The letter in part stated that "there still prevails amongus a primordial reason for which we are not able to report to work."The lettercontinued, "Since you do not have authority to solve certain points mentioned toyou personally and by letter to you it is necessary for us to receive a firm andsatisfactory answer from Mr. Emile A. Benoit owner of that company before resum-ing our functions as supervisors at Crimptex Corporation."On September 18, the five employees went to the San Juan office of the Inter-national Ladies Garment Workers Union and there spoke to two union officials.Each of the five employees executed an authorization card.31The following day, September 19, the five met withPelletier andoffered theirservices unconditionally, withdrawing their demands that the terms orally agreedupon be reduced to writing. Pelletier refused, stating that he had hiredreplacements32Thereafter, on September 27, the five employees went as a group and spoke withPelletier and Enriquez, again offering to return to work unconditionally.Neitherdid they on this occasion advance any demands for a written contract.33Pelletieranswered that there was no work for them, that they had been replaced.34At no time during the meetings between management and the five Charging Partiesnor in the accompanying correspondence did the five Charging Parties request ordemand Respondent to recognize and bargain with them as a collective-bargainingentity, nor did they at any time inform Respondent that they had signed unionauthorization cards.35On September 27 there occurred a work stoppage engaged in by all but two orthree of Respondent's employees.The strike lasted for 3 or 4 days and endedwhen union representatives met with the employees and advised them to report towork immediately.36D. Respondent's replacement effortsOn September 18 Respondent commenced to designate replacements for the fiveCharging Parties.In all, four were selected,one on September 18, another onSeptember 19, and two on September 23. Subsequently, on November 18 two in-dividualswere employed as replacements for the two employees designated onSeptember 18 and 19,respectively.37So far as the Respondent's evidence revealsno replacement for Gonzalez had been hired on September 19, nor later secured,at least during periods pertinent herein. I find that on September 19 Respondenthad not permanently replaced Gonzalez in his rank-and-file shop position.E. PertinentunionactivityIn mid-August 1962, the five Charging Parties met with representatives of theGarment Workers and executed authorization cards and entrusted them to thea The credited testimony of Vega31The credited testimony of Vega, Cruz, and Gonzalez. The finding that on September 19the five employees offered unconditionally to return to work is predicated upon the testi-mony of Vega and Cruz. The testimony of Pelletier as to when the five employees firstoffered unconditionally to return to work was confused and, although I am convinced heendeavored earnestly to recall accurately when, after the September 10 meeting, the un-conditional offer was first made, his recollection was most hazy.Accordingly, I haveplaced no reliance upon his testimony relating to this issue in making the above finding.3'The credited testimony of Vega, Cruz, and Gonzalez.3aThe credited testimony of Gonzalez3'The credited testimony of Pelletier.3'The credited testimony of Pelletier, as supported by the credited testimony of ShopSteward Padovani37The parties stipulated to the above facts at the hearing I have carefully reviewed theevidence of record for the purpose of determining if the replacements effected on Septem-ber 18 and 19 were permanent or were merely transitory reassignments designed tomeet temporary emergency conditions.I conclude and find that they were permanentreplacements. 464DECISIONSOF NATIONALLABOR RELATIONS BOARDcustody of Shop Steward Padovani, with instructions that he keep them until theyrequested him to present them to Pelletier.Subsequently on September 18, as set forth above, the Charging Parties executedauthorization cards to replace the previous ones.Thereafter, they requestedPadovani to present the cards to Pelletier and on September 20 Union Representa-tive Torro and Shop Steward Padovani called on Pelletier and did so.Upon beingpresented with the cards, Pelletier answered that "those people were supervisors"and that they were no longer employed because they "had abandoned their jobs."ConclusionsThe ultimate disposition of this proceeding turns upon principles by now wellestablished.Employees who together make common cause and act in concert inpresenting demands for the improvement of their wages and conditions of workare engaged in protected concerted activity within the meaning of Section 7 of theAct.38Moreover, by their joint activity they may, in certain circumstances, con-stitute themselves a labor organization within the meaning of the Act.39When,in furtherance of these demands they withhold their services which the employerisrequesting and predicate their return to work upon total acceptance of theirdemands both in form and substance, they become economic strikers with theaccompanying legal rights and risks attendant thereto.Applicable here in thisrespect is the statement of Trial Examiner Ordman, adopted by the Board inValleyDye Cast Corp.,130 NLRB 508, 515:Generally speaking, strikers retain their status as employees of their employerand are protected against unfair labor practices denounced by the Act. Inthe case of an economic strike, however, an employer may, in order to protecthis legitimate interests, permanently replace the strikers and, to the extent thathe does so, he is not required to reinstate them.Absent such replacement,however, the employer may not discharge or refuse upon request to reinstateeconomic strikers.Such action constitutes a reprisal for the mere act of strikingandpro tantotrenches upon a guarantee specifically vouchsafed by Sections7 and 13 of the Act. See also Section 2(3) of the Act.The findings of fact above made, predicated in significant part upon evidenceundisputed, reveal that the five Charging Parties acted in concert in presentingeconomic demands through joint meetings with Respondent's managing agents andthrough joint, written demands directed to Respondent's highest official, as well asto the managers at the plant level.They continued to press these demands and towithhold their services at times when Respondent was requesting their return towork and seeking their services, informing Respondent that they intended to do sountil their demands were resolved in a form satisfactory to them. In view of theircommon interest and the joint nature of their action and the purpose for which theytogether acted, in the circumstances here found they constituted themselves a labororganization within the meaning of Section 2(5) of the Act .40Moreover, in con-certedly insisting that Respondent grant in writing the economic benefits which theyhad sought and to which the Respondent had orally agreed, the five Charging Partieswere engaged in protected activity. If the Act guarantees to employees the rightto seek concertedly improvement in their working conditions, it perforce would pro-tect them in their concerted attempt to secure incorporation of the benefits in awritten rather than oral agreement.But on the other hand, it cannot be doubted, in the circumstances here present(including the absence of any formal demand for Respondent's recognition of thefive as a bargaining representative and for formal bargaining) that Respondent wasasSeeJoanna CottonMills v. N.L.R.B.,176 NLRB 749, 752-753 (C.A. 4), and casescited therein;Smith VictoryCorporation,90 NLRB2089, enfd.190 F. 2d 56(C.A. 2) ;Mac Smith Garment Company, Inc,107 NLRB 84;Latex Industries,Incorporated,132 NLRB 1^ N L R.B. v. Kennametal,Inc,182 F 2d 817 (CA. 3), enfg. 80 NLRB 1481;SmithVictory Corporation, supra; N.L R B. v. Buzza-Cardoza,205 F. 2d 889, 891 (C A 9), enfg97 NLRB 1342;Cleaver-Brooks Mfg Corporation,120 NLRB 1135,Brown Survey Cor-poration,119 NLRB 1240, 1255-1256;N L R B v Rugcrofter8 of Puerto Rico, Inc,213F 2d 537 (CA 1)41 See cases citedsupraat footnote 39It is unnecessary in the context of this case todecide whether, as contended by the General Counsel in his opening statement, the fiveCharging Parties constituted a "residual unit," at least insofar as that term is used as aterm of art in representation proceedings CRIMPTEX, INC.465under no statutory obligation to reduce to writing the economic benefits orallypromised.Rather,Respondent was free as economic necessity dictated to hirereplacements for the adamant strikers.But Respondent did not merely, as economic exigencies evolved, hire replacementsfor the economic strikers.Rather, 4 days before Respondent actually assignedany replacements for the five Charging Parties, it effectively discharged each ofthem and thereafter engaged in conduct that reveals that unconditional applicationfor reinstatement by all or any of the five would have been futile.This conclusionI reach by considering the wording of Respondent's September 11 telegram to-gether with its September 13 letter, as measured against Enriquez' conference withGonzalez, Respondent's subsequent rejection of the Charging Parties' September 19unconditional request for reinstatement, and Pelletier's statement to the representa-tives of the Union that the five were no longer employed.By refusing employmentto Gonzalez and to two of the four full-time "supervisors" even though job open-ingswere available for them, Respondent visited retribution upon them for theirconcerted activities, and not merely for their adamant insistence upon a writtencontract 41Moreover, the same action revealed a purpose and intention of Re-spondent to penalize each and all of the five for their joint union activity. I amimpelled to conclude, therefore, that at all times after September 13 unconditionalapplication by the five would have been futile and would have been similarly rejectedfor the same motivating reason, and that on September 13 Respondent effectivelydischarged each and all of them.In view thereof, I conclude and find that in failing and refusing to reinstate thefive Charging Parties for the reason above found, Respondent violated Section 8(a)(1) and (3) of the Act, and must remedy its unfair labor practices by offeringreinstatement and backpay to each of the Charging Parties in the manner describedbelow in the section entitled "The Remedy." 42III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYIthas been found that the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act, involving discrimina-tion against employees in regard to their hire and tenure of employment. Sincethe Respondent's unfair labor practices "go to the very heart of the Act," 43 andconstitute a threat of other unfair labor practices in the future, I shall recommendnot only that the Respondent cease and desist from the unfair labor practices com-mitted by it and take certain affirmative action in order to effectuate the policies ofthe Act, but also that it cease and desist from infringing in any manner upon therights of its employees guaranteed by Section 7 of the Act 44It has been found specifically that Respondent, on September 19, 1962, discrimi-nated in regard to the hire and tenure of employment of Rafael Vega, Ramon M.Cuevas, Luis A. Nazario, Angel Cruz, and Angel Gonzalez in violation of Section8(a)(1) and (3) of the Act. I shall recommend that the Respondent offer theaforesaid employees immediate and full reinstatement to their former or substan-tially equivalent positions 45 without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of wages that they may have sufferedbecause of the discrimination against them, with backpay computed in the customarymanner,46 and with interest added thereto at the rate and compounded in the mannerprescribed inIsis Plumbing & Heating Co.,138 NLRB 716.41This action would clearly violate Section8(a) (1) of.the Act and invoke an appropri-ate remedial order requiring Respondent to reinstate and pay backpay to Gonzalez and twoof the four unreplaced [Charging Parties.42 See casescitedsupra,at footnote 39.43N.L.R.B. v. EntwistleMfg.Co., 120 F.2d 532,536 (C.A. 4)."SeeMay Department Storesv.N.L.R.B.,326 U.S. 376, affg.as mod.146 F. 2d 66(CA. 8).45TheChaseNational Bank of theCity of New York,San Juan,Puerto Rico,Branch,65 NLRB 827.OF.W.WoolworthCo., 90NLRB 289.734-070-64-vol. 148-31 466DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Theoperations of the Respondent occur in commerce within the meaningof Section 2(6) and(7) of the Act.2.By dealing with Respondent concerning their wages, hours, and conditionsof work,RafaelVega,Ramon M.Cueva, Luis A.Nazario, AngelCruz, and AngelGonzalez constituted themselves a labor organizationwithinthemeaning of Sec-tion2 (5) of the Act.3.By discriminating in regardto thetenure of employmentof Rafael Vega,Ramon M.Cuevas, Luis A. Nazario, Angel Cruz, and Angel Gonzalez, thereby dis-couraging membership in a labor organization of its employees,Respondent has en-gaged in and is engaging in an unfair labor practicewithin themeaning of Section8(a)(3) of the Act.4.By the aforesaid act Respondent interfered with,restrained,and coerced itsemployees in the exercise of rights guaranteedby Section 7 of the Act,and en-gaged in and is engaging in unfairlabor practices within themeaning of Section8 (a) (1) of the Act.5.The aforesaidunfair labor practices are unfairlaborpracticeswithin themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Wyoming Radio, Inc.andNational Association of BroadcastTechnicians and Engineers.Case No. AO-62. December 16,1963ADVISORY OPINIONThis is a petition filed by Wyoming Radio, Inc., herein called theEmployer, for an Advisory Opinion in conformity with Section 102.98and 102.99 of the Board's Rules and Regulations, Series 8, as amended.In pertinent part, the petition alleges as follows :1.On August 2, 1963, the National Association of Broadcast Tech-nicians and Engineers, herein called the Union, filed with the Pennsyl-vania State Labor Relations Board unfair labor practice chargesagainst the Employer, alleging violations of the Pennsylvania LaborRelations Act.That proceeding, by stipulation of the parties, hasbeen adjourned pending the issuance of the Advisory Opinion herein.2.The Employer operates a commercial radio broadcasting stationat 38 East Main Street, Nanticoke, Pennsylvania.3.Except for the allegation that the Employer offers its services,directly and indirectly, to individuals who transactbusiness insideand outside the Commonwealth of Pennsylvania, the petition does notset forth any other commerce data of the Employer.However, in anearlier Advisory Opinion proceeding, the Board had considered theEmployer's operations, which, for the fiscal years 1959 and 1960, hadan annual gross volume of business of less than $100,000 perannum.'1 "The Employer's gross volume of business was $75,517.07 for thefiscal year endingAugust 29,1959,and was $85,387.94 forthe fiscal year endingAugust 27, 1960. If theBoard wereto project for a yearthe figure of $26,698.25 forthe 15-week period betweenAugust 27 to December 10, 1960,the grossvolume ofbusinesswould be $92,553.93."Wyoming Radio,Inc.,130 NLRB 390, 391.145 NLRB No. 54.